Title: John Adams to John Quincy Adams, 12 May 1794
From: Adams, John
To: Adams, John Quincy


          
            My dear son
            Philadelphia May 12. 1794
          
          Your Letter of April 27 was put into the Post office at New York and I have neither seen nor heard of Mr Dorr nor Mr Jones. It is probable they found a Conveyance for their Letters in the ship which carries our Envoy Extraordinary and their Journey to this Town became unnecessary. I should have been glad to have seen them and I suppose they might have obtained their Request without difficulty.
          With the Father and Mother of Mr Dorr I was well acquainted in my Youth and have always remembered them with Esteem.
          Your Brother Thomas has in his Circuit attended the Court in Chester and York Town and is now I suppose in Lancaster. By his Letters he has been pleased with the Country and his Journey. When he returns he is to take an Office in this Town.
          We expect to know by the Post of this Day, who are your Representatives. The Fœderalists as they call themselves, I Suppose will be discouraged by their late defeat from exerting their forces against the old Members. It has been whispered here that Otis will come in.
          Your Brother Charles has taken a new Office, and Baron Steuben is gone to his Plantation there to reside for the Remainder of his

Days. I often wish that the time was come for me to return to mine, much humbler and poorer than his. But Retirement like other new Things would only please for a while and then become insipid.— so I go on a little longer. You Young Folks must prepare to take your Turns.
          I am
          
            J. A.
          
        